 

AMENDMENT TO AMENDED AND RESTATED 2010 EQUITY COMPENSATION PLAN

 

ProPhase Labs, Inc., a Nevada corporation (the “Company”), hereby adopts this
Amendment (this “Amendment”) to the Amended and Restated 2010 Equity
Compensation Plan (the ‘Plan”).

 

WITNESSETH

 

WHEREAS, the Company’s Compensation Committee adopted the Plan and the Board of
Directors (the “Board”) ratified the Plan;

 

WHEREAS, the Plan was submitted to and ratified by the Company’s stockholders at
the Company’s Annual Meeting of Stockholders on May 5, 2010;

 

WHEREAS, the Plan currently provides that the maximum aggregate number of shares
of common stock of the Company (“Company Stock”) that may be issued or
transferred under the Plan is 1,800,000 shares;

 

WHEREAS, the Company desires to amend the Plan to increase the number of shares
of Company Stock that may be issued under the Plan by 700,000 shares to a total
of 2,500,000 shares of Company Stock; and

 

WHEREAS, pursuant to Section 11 of the Plan, the Company may amend the Plan.

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

1.           The first sentence of Section 3 of the Plan is hereby amended in
its entirety to read as follows:

 

“Subject to this Section 3 and Section 7 of the Plan, the total number of Shares
which may be issued under the Plan is equal to 1,600,000 plus a maximum of
900,000 Shares available for issuance under the Prior Plan as of the Effective
Date.”

 

2.           Except as expressly amended hereby, the Plan shall remain unchanged
and in full force and effect.

 

 

IN WITNESS WHEREOF, ProPhase Labs, Inc. has caused this Amendment to be duly
executed as of the effective date written above.

 

 



  PROPHASE LABS, INC.         By: /s/ Robert V. Cuddihy, Jr.   Name: Robert V.
Cuddihy, Jr.   Title: Chief Financial Officer and Chief Operating Officer  
Date: May 6, 2013

 



 

